Citation Nr: 0910850	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  06-38 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The Veteran had active duty military service from August 1967 
to October 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2005 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Indianapolis, Indiana.  




FINDING OF FACT

The competent evidence fails to demonstrate that the Veteran 
suffers from PTSD related to his active duty military 
service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  An August 2004 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that a letter dated in August 2004 partially satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the August 2004 letter advised the 
Veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

The Board observes that the August 2004 letter was sent to 
the Veteran prior to the April 2005 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although the Veteran was not provided with notice 
regarding the disability rating and effective date in 
accordance with Dingess, the Board finds this error to be 
nonprejudicial.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the Board has concluded that a 
preponderance of the evidence is against the Veteran's claim.  
Any questions as to the appropriate disability rating or 
effective date to be assigned have therefore been rendered 
moot, and the absence of notice on these two elements of a 
service connection claim should not prevent a Board 
decision.  

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment and personnel records are 
associated with the claims folder, as are relevant VA 
treatment records.  The Veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claim.  Finally, the Veteran was 
afforded a VA examination with respect to the issue decided 
herein.

Finally, although evidence has been submitted that was not 
considered by the Board in the most recent statement of the 
case, the Board notes that RO jurisdiction concerning 
original consideration of the evidence was waived in the 
March 2009 informal hearing presentation.  38 C.F.R. 
§ 20.1304(c) (2008).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the 
Veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2008); see also 38 C.F.R. § 4.125 (stating 
that mental disorders must be substantiated according to the 
DSM-IV criteria).  If the evidence establishes that a veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) 
(West 2002) and 38 C.F.R. § 3.304(d) (2008) (pertaining to 
combat veterans).

In this case, there is competent evidence that the Veteran 
was exposed to at least one verifiable stressor.  
Specifically, the Veteran asserted that he saw a fellow 
soldier suffer a severe leg injury due to a land mine while 
stationed in Vietnam.  A July 2005 e-mail message from the 
injured soldier acknowledges that the Veteran was present at 
the time of the injury.

However, although the Veteran was exposed to a verified 
stressor, there is conflicting evidence as to whether the 
Veteran currently suffers from PTSD as a result of this 
incident or others occurring during his active duty service.  
In August 2004, shortly after the Veteran filed his claim, a 
VA medical examiner stated that the Veteran did not suffer 
from PTSD.  Later, in March 2006, a VA examiner again 
explicitly ruled out PTSD.  In April 2006, an evaluation for 
PTSD was inconclusive.  

In September 2006, the Veteran was diagnosed with PTSD by a 
VA nurse under the DSM-IV criteria after being admitted for 
stabbing himself in the thigh in front of a VA physician.  
However, the report does not indicate that the diagnosis was 
related to any stressors occurring during his military 
service.  Rather, it merely mentions the stabbing incident 
and a general source of trauma, possibly the stabbing 
incident itself.

Later in September 2006, the Veteran was diagnosed with PTSD 
by a VA psychiatrist.  Unlike the previous diagnosis, the 
examiner stated that she discussed with the Veteran about his 
Vietnam experiences.  However, she did not state whether this 
was the source of his PTSD, nor did she refer to any specific 
stressors occurring during the Veteran's military service.

Finally in September 2006, the Veteran was provided a 
comprehensive VA mental health exam to determine the 
existence and etiology of any PTSD.  There, the examiner 
provided a detailed discussion of the Veteran's military 
history and his claimed stressors, including the leg wounds 
suffered by a fellow soldier.  The examiner also described 
the Veteran's symptoms, including nightmares and a lack of 
flashbacks or avoidance behavior.  The examiner's ultimate 
conclusion was that the Veteran does not suffer from PTSD.  
In making his determination, he stated that the Veteran 
"embraces" his time in Vietnam and does not exhibit 
avoidance behaviors and symptoms typical of a person with 
PTSD.  The examiner concluded that the Veteran's symptoms and 
social behavior deficiencies are a result of a personality 
disorder as diagnosed under Axis II of the DSM-IV criteria, 
and not due to PTSD.  

In examining the evidence, the Board places less weight on 
the exams diagnosing the Veteran with PTSD.  In each of these 
instances, the examiners failed to discuss particular 
stressors and did not specifically or generally relate the 
PTSD diagnosis to the Veteran's military service.  Without an 
explanation as to the etiology of the PTSD diagnoses, these 
opinions offer little value other than to demonstrate the 
Veteran generally suffers from PTSD as a result of some 
unidentified stressor.

Conversely, the Board places the most probative weight on the 
September 2006 VA examination stating that the Veteran does 
not currently suffer from PTSD.  Along with being the most 
recent examination, this is also the only occasion where it 
is apparent the examiner considered the Veteran's identified 
stressors, including the verified incident of the Veteran's 
fellow soldier suffering a leg wound.  Also, unlike previous 
exams, the examiner explained his rationale in detail and 
specifically attributed the Veteran's symptoms and behaviors 
to a particular disorder, in this case a non-PTSD personality 
disorder.  

In conclusion, a preponderance of the competent evidence 
establishes that the Veteran does not currently suffer from 
PTSD.  Further, even if the Board found that the Veteran does 
currently suffer from PTSD, there is no competent evidence in 
the record relating the Veteran's PTSD to a specific 
verifiable stressor.  See 38 C.F.R. § 3.304(f) (stating that 
a required element of a PTSD claim is medically-established 
link between the Veteran's current symptoms and a verifiable 
stressor).  The Board acknowledges the Veteran's opinion that 
his PTSD is related to his military service.  However, as a 
layperson, he is not competent to draw such a conclusion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(stating that laypersons are not competent to offer medical 
opinions).  

Since a preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt rule does not apply 
and the Veteran's claim must be denied.  38 C.F.R. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
 

ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


